     Case 2:17-cv-01260-APG-NJK Document 151 Filed 01/25/19 Page 1 of 2



 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 NICHOLAS B. SALERNO, ESQ.
   Nevada Bar No. 6118
 3
   HEROLD & SAGER
 4 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, NV 89169
 5 Telephone: (702) 990-3624
   Facsimile: (702) 990-3835
 6 aherold@heroldsagerlaw.com

 7 nsalerno@heroldsagerlaw.com

 8 Attorneys for Plaintiff AIG SPECIALTY INSURANCE COMPANY F/K/A CHARTIS
   SPECIALTY INSURANCE COMPANY AND ALSO AMERICAN INTERNATIONAL
 9 SPECIALTY LINES INSURANCE COMPANY

10

11                                                   UNITED STATES DISTRICT COURT
12                                                               DISTRICT OF NEVADA
13 AIG SPECIALTY INSURANCE COMPANY                                                CASE NO. 2:17-cv-01260-APG-NJK
   F/K/A CHARTIS SPECIALTY INSURANCE
14 COMPANY AND ALSO AMERICAN

15 INTERNATIONAL SPECIALTY LINES                                                  STIPULATION AND [PROPOSED]
   INSURANCE COMPANY, an Illinois                                                 ORDER TO CONTINUE DEADLINE TO
16 Corporation,                                                                   FILE DISMISSAL PAPERS

17                                                                                FIRST REQUEST
                              Plaintiff,
18                vs.
19
   LIBERTY MUTUAL FIRE INSURANCE
20 COMPANY, a Massachusetts Corporation,

21                            Defendant.
22

23                Plaintiff AIG SPECIALTY INSURANCE COMPANY F/K/A CHARTIS SPECIALTY

24 INSURANCE COMPANY AND ALSO AMERICAN INTERNATIONAL SPECIALTY LINES

25 INSURANCE COMPANY (“AISLIC”) and Defendant LIBERTY MUTUAL FIRE INSURANCE

26 COMPANY (“Liberty”) (collectively, the “Parties”), by and through their attorneys of record, and

27 pursuant to Local Rules IA 6-1(a)(b)(c) and 6-2, hereby stipulate and agree as follows:

28 ///
     C:\Users\tehafen\Desktop\Stip. to extend deadline to file dismissal w TH's   1
     edits.docx

     STIP. TO EXTEND DEADLINE TO FILE DISMISSAL                                                 CASE NO. 2:17-cv-01260-APG-NJK
     Case 2:17-cv-01260-APG-NJK Document 151 Filed 01/25/19 Page 2 of 2



 1                WHEREAS the Parties previously submitted the Provisional Joint Stipulation and Proposed

 2 Order to Conduct Certain Depositions After the Existing Discovery Cut-Off Date in Light of

 3 Settlement (Doc 148) advising the court of their tentative settlement;

 4                WHEREAS the court granted the Provisional Joint Stipulation and Proposed Order to

 5 Conduct Certain Depositions After the Existing Discovery Cut-Off Date in Light of Settlement and

 6 set a deadline of January 31, 2019 to file dismissal papers (Doc. 149);

 7                WHEREAS the Parties have negotiated, exchanged and agreed to the form and content of a

 8 written settlement agreement and release;

 9                WHEREAS additional time is needed before dismissal papers can be filed to obtain

10 signatures to the settlement agreement and release and issue the settlement payment;

11                The Parties hereby stipulate and request that the deadline to file dismissal papers is extended

12 30 days.

13 DATED: January 25, 2019                                                         HEROLD & SAGER
14

15
                                                                            By: /s/ Nicholas B. Salerno
16                                                                              NICHOLAS B. SALERNO, ESQ., SBN 6118
                                                                                Attorneys for Plaintiff AIG SPECIALTY
17                                                                              INSURANCE COMPANY F/K/A CHARTIS
                                                                                SPECIALTY INSURANCE COMPANY AND
18                                                                              ALSO AMERICAN INTERNATIONAL
19                                                                              SPECIALTY LINES INSURANCE COMPANY

20 DATED: January 25, 2019                                                         DUANE MORRIS LLP
21

22
                                                                            By: /s/ Tyson E. Hafen
23                                                                              DOMINICA C. ANDERSON, ESQ., SBN 2988
                                                                                TYSON E. HAFEN, ESQ., SBN 13139
24                                                                              Attorneys for Defendant LIBERTY MUTUAL
                                                                                FIRE INSURANCE COMPANY
25 
     
26 IT IS SO ORDERED:

27           January 28, 2019
     DATED: _________________
28                                                                                UNITED STATES MAGISTRATE JUDGE
     C:\Users\tehafen\Desktop\Stip. to extend deadline to file dismissal w TH's      2
     edits.docx

         STIP. TO EXTEND DEADLINE TO FILE DISMISSAL                                              CASE NO. 2:17-cv-01260-APG-NJK
